DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14-16 of copending Application No. . Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the claims of the copending application. The following is the comparison between claims of the instant application and claims of the conflicting application:
Claims in the current application
Conflicting claim(s) in patent application No. 17/050,664
1. A method for performing high frequency reconstruction of an audio signal, the method comprising: receiving an encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal and high frequency reconstruction metadata; decoding the audio data to generate a decoded lowband audio signal; extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter located in a backward-compatible extension container of the encoded audio bitstream, wherein a first value of the patching mode parameter indicates spectral translation and a second value of the patching mode parameter indicates harmonic transposition by phase-vocoder frequency spreading; filtering the decoded lowband audio signal to generate a filtered lowband audio signal; regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, wherein the regenerating includes spectral translation if the patching mode parameter is the first value and the regenerating includes 




2. The method of claim 1 wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier, wherein the fill data includes the backward-compatible extension container.

3. The method of claim 2 wherein the identifier is a three bit unsigned integer transmitted most significant bit first and having a value of 0x6.

4. The method of claim 2, wherein the fill data includes an extension payload, the extension payload includes spectral band replication extension data, and the extension payload is identified with a four bit unsigned integer transmitted most significant bit first and having a value of ‘1101’ or ‘1110’, and, optionally, wherein the spectral band replication extension data includes: an optional spectral band replication header, spectral band replication data after the header, and a spectral band replication extension element after the spectral band replication data, and wherein the flag is 

5. The method of claim 1 wherein the high frequency reconstruction metadata includes envelope scale factors, noise floor scale factors, time/frequency grid information, or a parameter indicating a crossover frequency.

6. The method of claim 1 wherein the backward-compatible extension container further includes a flag indicating whether additional preprocessing is used to avoid discontinuities in a shape of a spectral envelope of the highband portion when the patching mode parameter equals the first value, wherein a first value of the flag enables the additional preprocessing and a second value of the flag disables the additional preprocessing.

7. The method of claim 6 wherein the additional preprocessing includes calculating a pre-gain curve using a linear prediction filter coefficient.

8. The method of claim 1 wherein the backward-compatible extension container further includes a flag indicating whether signal adaptive frequency domain oversampling is to be applied when the patching mode parameter equals the second value, wherein a first value of the flag enables the signal adaptive frequency domain oversampling and a second value of the flag disables the signal adaptive frequency domain oversampling.

9. The method of claim 8 wherein the signal adaptive frequency domain oversampling is 

10. The method of claim 1 wherein the harmonic transposition by phase-vocoder frequency spreading is performed with an estimated complexity at or below 4.5 million of operations per second and 3 kWords of memory.

11. The method of claim 1 wherein filtering the decoded lowband audio signal to generate a filtered lowband audio signal comprises filtering the decoded lowband audio signal into a plurality of subbands using a complex QMF analysis filter bank; and combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal comprises using a complex QMF synthesis filter bank.

12. The method of claim 11, wherein analysis filters h.sub.k(n) of the complex QMF analysis filter bank and synthesis filters f.sub.k(n) of the complex QMF synthesis filter bank are defined by: h k  ( n ) = f k  ( n ) = p 0  ( n ) .Math. exp .Math. { i .Math. π M .Math. ( k + 1 2 ) .Math. ( n - N 2 ) } , .Math. 0 ≤ n ≤ N ; 0 ≤ k < M where p.sub.0(n) is a real-valued prototype filter, M denotes a number of channels and N is a prototype filter order.

13. A computer program product having instructions which, when executed by a computing device or system, cause said computing device or system to execute the method of claim 1.







15. The audio processing unit of claim 14 wherein the harmonic transposition by phase-vocoder frequency spreading is performed with an estimated complexity at or below 4.5 million of operations per second and 3 kWords of memory.



2. The method of claim 1 wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier, wherein the fill data includes the backward-compatible extension container.

3. The method of claim 2 wherein the identifier is a three bit unsigned integer transmitted most significant bit first and having a value of 0×6.

4. The method of claim 2, wherein the fill data includes an extension payload, the extension payload includes spectral band replication extension data, and the extension payload is identified with a four bit unsigned integer transmitted most significant bit first and having a value of ‘1101’ or ‘1110’, and, optionally, wherein the spectral band replication extension data includes: an optional spectral band replication header, spectral band replication data after the header, and a spectral band replication extension element after the spectral band replication data, and wherein the flag is 

5. The method of claim 1 wherein the high frequency reconstruction metadata includes envelope scale factors, noise floor scale factors, time/frequency grid information, or a parameter indicating a crossover frequency.

6. The method of claim 1 wherein the backward-compatible extension container further includes a flag indicating whether additional preprocessing is used to avoid discontinuities in a shape of a spectral envelope of the highband portion when the patching mode parameter equals the first value, wherein a first value of the flag enables the additional preprocessing and a second value of the flag disables the additional preprocessing.

7. The method of claim 6 wherein the additional preprocessing includes calculating a pre-gain curve using a linear prediction filter coefficient.

8. The method of claim 1 wherein the backward-compatible extension container further includes a flag indicating whether signal adaptive frequency domain oversampling is to be applied when the patching mode parameter equals the second value, wherein a first value of the flag enables the signal adaptive frequency domain oversampling and a second value of the flag disables the signal adaptive frequency domain oversampling.

9. The method of claim 8 wherein the signal adaptive frequency domain oversampling is 

10. The method of claim 1 wherein the harmonic transposition by phase-vocoder frequency spreading is performed with an estimated complexity at or below 4.5 million of operations per second and 3 kWords of memory.

11. The method of claim 1 wherein filtering the decoded lowband audio signal to generate a filtered lowband audio signal comprises filtering the decoded lowband audio signal into a plurality of subbands using a complex QMF analysis filter bank; and combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal comprises using a complex QMF synthesis filter bank.

12. The method of claim 11, wherein analysis filters h.sub.k(n) of the complex QMF analysis filter bank and synthesis filters f.sub.k(n) of the complex QMF synthesis filter bank are defined by: h k  ( n ) = f k  ( n ) = p 0  ( n ) .Math. exp .Math. { i .Math. π M .Math. ( k + 1 2 ) .Math. ( n - N 2 ) } , 0 ≤ n ≤ N ; 0 ≤ k < M where p.sub.0(n) is a real-valued prototype filter, M denotes a number of channels and N is a prototype filter order.

14. A computer program product stored in a non-transitory computer readable medium having instructions which, when executed by a computing device or system, cause said computing device or system to execute the method of claim 1.



16. The audio processing unit of claim 15 wherein the harmonic transposition by phase-vocoder frequency spreading is performed with an estimated complexity at or below 4.5 million of operations per second and 3 kWords of memory. 



This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 13 recites “a computer program product having instructions… cause said computing device or system to execute the method of claim 1”, which is directed to non-statutory subject matter because the claimed “computer program product having instructions” can be a "software" or software per se, see para 47, 52, 59 of USPGPub 20210082451 A1 and a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villemoes et al (WO 2016147015 A1, equivalent to US 20180025737 A1 applied hereinafter, hereinafter Villemoes) and in view of references Nagel et al (“A Phase Vocoder Driven Bandwidth Extension Method with Novel Transient Handling For Audio Codecs”, AES Convention Paper 7711, Presented at the 126th Convention, p.1-8, Munich, Germany, May 7-10, 2009, hereinafter Nagel) and Lutzky et al (“A Guideline to Audio Codec Delay”, AES Convention Paper 6062, 116th Convention, p.1-10, May 8-11, Berlin, Germany, 2004, hereinafter Lutzky).
Claim 1: Villemoes teaches a method for performing high frequency reconstruction of an audio signal (title and abstract, ln 1-9, figs. 3-4, details in fig. 5), the method comprising: 

decoding the audio data to generate a decoded lowband audio signal (by audio decoding subsystem 202 of the decoder 200, to generate decoded audio data to be applied with SBR and eSBR processing, para 48); 
extracting from the encoded audio bitstream the high frequency reconstruction metadata (including SBR and eSBR extracted from the buffer 201 via the element 205 in fig. 3, para 48), the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process (parameters having values in eSBR, para 56-59; at least one parameter of at least one SBR tool, para 20), the operating parameters including a patching mode parameter (including harmonicSBR, para 63 or related sbrPatchingMode[ch], para 67) located in a backward-compatible extension container of the encoded audio bitstream (a fill element being a container having at least metadata, para 23-24; e.g., sbr_extension[] container, para 30; tables 1, 2, para 106-107; transmitting the eSBR and SBR in a backward-compatible fashion, para 81), wherein a first value of the patching mode parameter indicates spectral translation (spectral patching in SBR, defined in section 4.6.18.6.3 of the MPEG-4 AAC standard, 
filtering the decoded lowband audio signal (QMF-patching additional pre-processing or pre-flattening, para 27, QMF: Quadrature Mirror Filter, para 5) to generate a filtered lowband audio signal (the audio data after the QMF or pre-flattening above); 
regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata (via eSBR processing 203 in fig. 3, regenerating the high frequency band of the audio signal, para 31, based on the decoded and QMF processed audio signal within the eSBR processing 203 and the eSBR metadata in fig. 3, para 73-75), wherein the regenerating includes spectral translation if the patching mode parameter is the first value (spectral patching in SBR at sbrPatchingMode[ch]=1, i.e., non-harmonic patching, para 63, para 67) and the regenerating includes harmonic transposition if the patching mode parameter is the second value (harmonic transposition in eSBR at the sbrPatchingMode=0, para 63, para 67); and 
combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal (including upmixing on the output of stage of element eSBR processing 203 to obtain fully decoded upmixed audio from the decoder 200, para 48) and wherein the filtering, regenerating, and combining are performed as a post-processing operation (the SBR and eSBR processing in stage 203 is considered as post-processing with 
However, Villemoes does not explicitly teach wherein it is by phase-vocoder frequency spreading for the disclosed harmonic transposition and does not explicitly teach wherein the delay is 3010 samples per audio channel.
Nagel teaches an analogous field of endeavor by disclosing a method for performing high frequency reconstruction (title and abstract, ln 1-9 and figs. 3-4) and wherein a harmonic transposition is disclosed (enhanced harmonic bandwidth extension HBE, abstract; Section 3.1 Basis of HBE, p.3; Section 3.3 Improved transient handling, p.4, transient handling in the phase vocoder in fig. 6) and the harmonic transposition is performed by a phase-vocoder frequency spreading (fig. 4, by using a phase-vocoder in fig. 5) for benefits of maintaining the audio quality by avoiding artifacts resulted from mirroring or copying operations, assuring the harmonic continuity in the generated high frequency component (Section 2.3 Phase vocoder, p.3), avoiding auditory roughness in the reconstructed audio signal (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied modified wherein the harmonic transposition is performed by the phase-vocoder frequency spreading, as taught by Nagel, to the harmonic transposition in the method, as taught by Villemoes, for the benefits discussed above.
However, the combination of Villemoes and Nagel does not explicitly teach wherein the delay per audio channel is 3010 samples.
Lutzky teaches an analogous field of endeavor by disclosing a method for encoding and decoding audio signals (title and abstract, ln 1-8) and wherein a delay is disclosed (for MPEG-4 HE AAC, a total delay is 3102 samples or 129ms at 24kHz sampling rate, and with respect to the complexity, the decoder complexity is moderate compared to the encoder complexity, i.e., the total delay of the decoder is less than 3102 samples or 129ms inherently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the delay and wherein the delay of the decoder is less than 3102 samples per channel, as taught by Lutzky, to the delay in the method, as taught by the combination of Villenoes and Nagel, for the benefits discussed above.
However, the combination of Villemoes, Nagel, and Lutzky does not explicitly teach wherein the delay per channel 3010 samples.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that choosing a delay of the audio decoder including SBR, eSBR, etc., to be 3010, 3102, or other number of samples is a matter of designer’s choice, for example, for a simplicity and short audio stream frame size for less memory required, while for a complexity and long audio stream frame size for less computation loading.
Claim 14 has been analyzed and rejected according to claim 1 above and the combination of Villemoes, Nagel, and Lutzky further teaches an audio processing unit (fig. 3), comprising an input interface (including buffer 201 in fig. 3); a core audio decoder (including 
Claim 13 has been analyzed and rejected according to claims 1, 14 above and the combination of Villemoes, Nagel, and Lutzky further teaches a computer program product having instructions which when executed by a computing device or system, cause said computing device or system to execute the method of claim 1 (Villemoes, programmed with software, with general-purpose machines, or executed by programmable computer system , para 126, software stored in digital storage medium and programmable computer system executed for implementing the method of claim 1, para 99, para 128).
Claim 2: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 1 above,  wherein the encoded audio bitstream further includes a fill element (Villemoes, fill elements 1, 2 in fig. 7) with an identifier (Villemoes, with ID1, ID2, etc., in fig. 7) indicating a start of the fill element and fill data after the identifier (Villemoes, including header and flag, SBR extension header, Flags, etc., in fig. 7), wherein the fill data includes the backward-compatible extension container (Villemoes, eSBR metadata is transmitted in a backward-compatible fashion in fig. 7).
Claim 3: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 2 above, wherein the identifier is a three bit unsigned integer transmitted most significant bit first and having a value of 0x6 (Villemoes, three bit unsigned integer of identifier, most significant bit first transmitted, having a value of 0x6, such as “uimsbf”, para 25, para 84).
Claim 4: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 2 above, wherein the fill data includes an extension payload (Villemoes, SBR extension element in fig. 7), the extension payload includes spectral band replication extension data (Villemoes, the field after Flag of ID2 within the SBR Extension element in fig. 7), and the extension payload is identified with a four bit unsigned integer transmitted most significant bit first (Villemoes, the extension payload is identified through “extension_type” with a four bit unsigned integer transmitted most significant bit first “uimsbf”, para 84) and having a value of ‘1101’ or ‘1110’ (Villemoes, having the values of “1101” or “1110”, para 85), and, optionally, wherein the spectral band replication extension data includes: 
an optional spectral band replication header (Villemoes, SBR Extension Header in fig. 7), 
spectral band replication data after the header (Villemoes, including flag and field after the Flag in fig. 7), and 
a spectral band replication extension element after the spectral band replication data (Villemoes, eSBR is after SBR object referred to sbr_extension_data[] in the MPEG-4 AAC standard, para 85), and wherein the flag is included in the spectral band replication extension element (Villemoes, Flag within the SBR Extension Element in fig. 7).
Claim 5: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 1 above, wherein the high frequency reconstruction metadata includes envelope scale factors, noise floor scale factors, time/frequency grid information, or a parameter indicating a crossover frequency (Villemoes, including inter-subband sample Temporal Envelope Shaping or inter-TES, para 27, para 31, envelop data and noise floor data extracted from bs_data_env and  
Claim 6: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 1 above, wherein the backward-compatible extension container further includes a flag (Villemoes, Flag within SBR Extension Element in fig. 7) indicating whether additional preprocessing is used to avoid discontinuities in a shape of a spectral envelope of the highband portion when the patching mode parameter equals the first value (Villemoes, QMF-patching pre-processing or pre-flattening in eSBR metadata, para 56-59; controlled by bs_sbr_preprocessing of either the pre-flattening is performed or not performed for avoiding discontinuities in the shape of the spectral envelop of a high frequency signal, para 73), wherein a first value of the flag enables the additional preprocessing (Villemoes, SBR QMF-patching algorithm or MPEG-4 AAC and indicated by bs_sbr_preprocessing, para 73) and a second value of the flag disables the additional preprocessing (Villemoes, controlled by the bs_sbr_prepreocessing, para 73).
Claim 8: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 1 above, wherein the backward-compatible extension container further includes a flag (Villemoes, sbrOversamplingFlag[ch], para 66) indicating whether signal adaptive frequency domain oversampling is to be applied when the patching mode parameter equals the second value (Villemoes, described in Section 7.5.3 of the MPEG USAC standard in eSBR, i.e., the second value, para 68 and the discussion in claim 1 above), wherein a first value of the flag enables the signal adaptive frequency domain oversampling and a second value of the flag disables the signal adaptive frequency domain oversampling (Villemoes, enable and disable the 
Claim 9: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 8 above, wherein the signal adaptive frequency domain oversampling is applied only for frames containing a transient (Villemoes, transient detected to set the sbrOversamplingFlag[ch], para 124).
Claim 10: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 1 above, wherein the harmonic transposition by phase-vocoder frequency spreading is performed with an estimated complexity at or below 4.5 million of operations per second and 3 kWords of memory (Villemoes, the harmonic transposition under eSBR tool in the decoder by either DFT based or QMF based harmonic transposition, para 72, 3.68WMOPS for complexity of DFT based, 0.98 for that of QMF based, QMF-patching pre-processing with 0.1 WMOPS, para 99-104, and thus, below 4.5 MOPS).
Claim 11: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 1 above, wherein filtering the decoded lowband audio signal to generate a filtered lowband audio signal (Villemoes, QMF-patching additional pre-processing or pre-flattening, para 27, QMF: Quadrature Mirror Filter, para 5; SBR QMF-patching algorithm, Section 4.6.18.6.3 of the MPEG-4 AAC standard, para 73, and the discussion in claim 1 above and Lutzky, MDCT analysis and synthesis filter banks, Section 2.1 Filter bank, QMF filter banks) comprises filtering the decoded lowband audio signal into a plurality of subbands using a QMF analysis filter bank (inherency, Section 4.6.18.4.1 Analysis Filterbank, QMF bank outputs subband samples being complex-valued, of MPEG-4 AAC standard; fig. 4.44 – Decoder block 
Claim 15 has been analyzed and rejected according to claims 14, 10 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Villemoes (above) and in view of references Nagel (above), Lutzky (above), and Neuendorf et al (“MPEG Unified Speech and Audio Coding – The ISO/MPEG Standard for High-Efficiency Audio Coding of All Content Types”, AES Convention Paper 8654, the 132nd Convention, p.1-22, Budapest, Hungary, April 26-29, 2012).
Claim 7: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 6 above, wherein the additional preprocessing is disclosed (Villemoes, QMF-patching additional pre-processing or pre-flattening, para 27).
However, the combination of Villemoes, Nagel, and Lutzky does not explicitly teach wherein the additional preprocessing includes calculating a pre-gain curve using a linear prediction filter coefficient.
Neuendorf teaches an analogous field of endeavor by disclosing a method for performing high frequency reconstruction of an audio signal (title and abstract, ln 1-7 and fig. 2, Bandwidth Extension is performed for the uncompressed PCM audio in fig. 2) and wherein an  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the additional preprocessing that further includes calculating the pre-gain curve using the linear prediction filter coefficient, as taught by Neuendorf, to the additional preprocessing in the method, as taught by the combination of Villemoes, Nagel, and Lutzky, for the benefits discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Villemoes (above) and in view of references Nagel (above), Lutzky (above), and Ekstrand (US 20170070211 A1).
Claim 12: the combination of Villemoes, Nagel, and Lutzky further teaches, according to claim 11 above, wherein analysis filters hk(n) of the complex QMF analysis filter bank and synthesis filters fk(n) of the complex QMF synthesis filter bank (QMF analysis, Section 4.5.18.6.2 
However, the combination of Villemoes, Nagel, and Lutzky does not explicitly teach h.sub.k(n) = f.sub.k(n) defined by: 

    PNG
    media_image1.png
    48
    549
    media_image1.png
    Greyscale

where p.sub.0(n) is a real-valued prototype filter, M denotes a number of channels and N is a prototype filter order.
Ekstrand teaches an analogous field of endeavor by disclosing a method for performing high frequency reconstruction of an audio signal (title and abstract, ln 1-20 and fig. 1, applied to high frequency reconstruction HFR, abstract) and wherein complex QMF analysis and synthesis filterbanks are disclosed (analysis and synthesis filters determined using complex exponential modulation as:

    PNG
    media_image2.png
    48
    261
    media_image2.png
    Greyscale
    and 
    PNG
    media_image3.png
    41
    265
    media_image3.png
    Greyscale

wherein M denotes the number of analysis filters, i.e., the number of channels, and p0(n) is prototype filter, and D is the system delay, and A is arbitrary constant, e.g., A=0, equations 19-20, para 69-70) for benefits of improving the performance of the filter banks by lowering a system delay, lowering a susceptibility to aliasing and/or low level passband errors (para 14), and with low level of errors such as linear distortion from passband filters and non-linear distortion from the aliasing (para 11) and small group delay (para 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the complex QMF analysis and synthesis filterbanks: 
    PNG
    media_image2.png
    48
    261
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    41
    265
    media_image3.png
    Greyscale
as taught by Ekstrand, to the complex QMF analysis and synthesis filter banks in the method, as taught by the combination of Villemoes, Nagel, and Lutzky, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654